DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 April 2021 has been entered.
 
Claim Objections
Claim 8 is objected to because of the following informalities:  “terminal edge” in lines4 should read “a terminal edge”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a seal bead having a bent cross-sectional shape surrounding a periphery of each of the opening portions” in lines 3-4 and “a lightening hole extending along an outer periphery of each seal bead…” in lines 6-7. In combination with the recitations “the seal beads” in line 8 and “each lightening hole” in line 10, these limitations are indefinite as it is unclear whether applicant is requiring one seal bead that simultaneously surrounds a periphery of the two opening portions or if Applicant is requiring at least two seal beads with each seal bead surrounding a different opening portion, and unclear whether applicant is requiring one lightening hole or plural lightening holes. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “at least two seal beads, each having a bent cross-sectional shape and each surrounding a periphery of a different one of the at least two opening portions”, and “at least two lightening holes each extending along an outer periphery of one of the seal beads”.  Examiner notes other interpretations may necessitate a 112(a) rejection.

Claim 1 recites the limitation “a radial direction of the opening portion” in the last line of the claim. This limitation is indefinite as it is unclear whether applicant is requiring the radial direction to just be the radial direction of one specific of the plural opening portions, or if applicant is intending to claim that it is with respect to the nearest opening portion. Appropriate 

Claim 8 recites the limitation “opening” at least three times. This recitation is indefinite as it lacks antecedent basis and is unclear whether it refers to the prior claimed “opening portion” of claim 1, or is intended to be newly claimed structure. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “opening portion”. 

Claim 10 recites the limitation “the inner peripheral edge that defines the first and second port holed is defined by a terminal edge of the metal plate”. This recitation is indefinite as it unclear whether applicant is claiming that the port holes are formed by one single terminal edge, or if each port hole is defined by a separate terminal edge. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the inner peripheral edge that defines the first and second port holed are each respectively defined by a terminal edge of the metal plate”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2001132843.
With regard to claim 1, JP ‘843 discloses a metal gasket (as seen in Figs. 1 and 3) comprising: a metal plate (2) having two or more opening portions (3) provided in a row (as seen in Fig. 1); a seal bead (each 5) having a bent cross-sectional shape (as seen in Fig. 3) surrounding a periphery of each of the opening portions (as seen in Fig. 1), and a lightening hole (each 6) extending along an outer periphery of each seal bead with a constant distance therebetween (as seen in Fig. 1), wherein two of the lightening holes are located between the seal beads (as seen in Fig. 1 as at least part of two different 6’s are at least partially between adjacent 3’s) and intersect a virtual line extending through a center of each of the opening portions (as seen in Fig. 1 as they are all aligned as claimed); and wherein an inner periphery of each lightening hole is radially spaced apart from the outer periphery of a respective nearest seal bead by the constant distance with respect to a radial direction of the opening portion (as seen in Figs. 1 and 3).

With regard to claim 8, JP ‘843 discloses that each seal bead that surrounds a respective opening terminates at a terminal edge of the metal plate that defines the respective opening (as seen in Figs. 1 and 3 the terminal edge is defined at the holes 3), and terminal edge of the metal plate that defines the opening is Serial No. 16/465,593Page 4 of 10spaced apart from the inner periphery of the lightening hole located nearest to the respective opening (as seen in Figs. 1 and 3).

Allowable Subject Matter
Claims 3, 4, and 9 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

In the interest of compact prosecution Examiner recommends correcting the above 112(b) rejections and claim objections in the manner suggested above by Examiner, and then either cancelling claims 1 and 8, or incorporating the limitations from claim 3 and 4 that the midpoint of the lightening holes are collinear with each other and with the midpoints of the opening portions. Such would be believed to place the application in condition for allowance, but a final determination of patentability would of course depend on the exact wording of any potential claim amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675